Title: From Richard O’Brien to William Armistead Burwell, 12 July 1805
From: O’Brien, Richard
To: Burwell, William Armistead


                  
                     July 12th 1805
                  
                  In the Spring of 1781 I was first Lt on board of the Brig Jefferson lying in James River, when the British under Arnold came to Petersburgh from thence to Manchester, in ascending the River above Osborne’s. They attack’d, capturd & burnt, the aforesaid Brig, then under my command; (in the absence of Captn Travers of Wmsburg) I went immediately to Richd, where they were every moment expecting the British in Manchester, the Marquis La Fayette had arrived unattended by the Troops under his command, & had taken the command of about 600 militia collected for the defence of the Town, the principal reliance was upon about 200 west Augusta Riflemen; by forced marches the Marquis’s army reach’d Richd just about the time Arnold enter’d Manchester; I remaind in Richd until the evacuation of Manchester & the retreat of the British to warwick & down James River; when I arrived I found Mr. Jefferson & know to my own knowledge that he continued upon the spot during the whole Scene.
                  
                     Richd. OBrien 
                     
                     Signed in my presence
                     Wm A. Burwell 
                     
                     July 12th 1805
                  
               